DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/27/2021 and 04/22/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 1 are objected to because of the following informalities:  
Claim(s) 1 recite a term “the power contact” in lines 15-16. The Examiner suggests amending the term to recite “the at least one power contact” to restore antecedent clarity.
Claim(s) 4 recite a limitation “the power contact channel holding the power contacts” in line 2. The Examiner suggests amending the limitation to recite “the at least one power contact channel holding the corresponding power contact” to restore clarity.
Claim(s) 11 recite term(s) “the supply power contact”, “the receiver power contact” in last two lines. The Examiner suggests amending the term(s) to recite “the supply power contacts”, “the receiver power contacts” to restore antecedent clarity.
Claim(s) 11 recite a term “the flange” in third paragraph. The Examiner suggests amending the term to recite “the supply flange” to restore antecedent clarity.
Claim(s) 18 recite a term “the receiver power contact” in last two lines. The Examiner suggests amending the term to recite “the at least one receiver power contact” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US 20150171646; hereinafter Pham).
Regarding claim 1, Pham discloses in figure(s) 1-9 a charging device for charging a mobile device using a charging component, the charging device comprising: 
a power connector (charging connector 1; para. 18 - assembly 1 may be used to connect a wall outlet 62 or other electrical outlet or socket to a charging port 52 on a BEV (Battery Electric Vehicle) 50 for the purpose of charging a battery pack 56 onboard the BEV 50; figs. 2-3) having a housing (housing 30) extending between a front and a rear, the power connector having a mating end (BEV plug 32,38,40) at the front, the housing having an end wall (wall plug 2) extending between the front and the rear (para. 22 - a wiring conduit 30 may extend from the housing extension portion 5 of the wall plug housing 3. have a wall plug end 31 at the wall plug housing 3 and connector end 32 opposite the wall plug end 31), the housing including power contact channels (wiring bundle 18 including power wires 20, ground wire 22) extending therethrough between the front and the rear, the power connector including power contacts (para. power prongs 10, power wires 20) received in the power contact channels, the housing including a guide member configured to guide (wiring conduit 30) mating between the mobile device (EV 50; fig. 7) and the charging component (62); and 

    PNG
    media_image1.png
    508
    529
    media_image1.png
    Greyscale

a thermal monitoring device (thermal monitor device 4; fig. 1) coupled to the end wall of the housing, the thermal monitoring device including a substrate, a mating connector (wall plug 3) mounted to the substrate, and a temperature sensor (thermal sensor 16, para. 24; figs. 1,4) mounted to the substrate, the temperature sensor being electrically connected to the mating connector, the temperature sensor being positioned in close proximity (para. 21 - power prong wires 20, the ground prong wire 22 and the thermal sensor wires 24 may be routed together in a flexible wiring bundle 18; figs. 4-6) with at least one of the power contacts such that the temperature sensor is in thermal communication with the power contact for monitoring the temperature (monitor charging temp. step 104; fig. 9) of the power contact (para. 20 - thermal sensor 16 may include at least one thermistor, which is a type of resistor the resistance of which varies significantly with temperature…thermal sensor 16 may be disposed between the power prongs 10 inside the sensor housing portion 4 of the wall plug housing 3).

Regarding claim 2, Pham discloses in figure(s) 1-9 the charging device of claim 1, wherein the temperature sensor includes a thermistor (para. 20 - thermal sensor 16 may include at least one thermistor, which is a type of resistor the resistance of which varies significantly with temperature).

Regarding claim 3, Pham discloses in figure(s) 1-9 the charging device of claim 1, wherein the housing includes a temperature sensor channel located adjacent at least one of the power contacts, the temperature sensor being received in the temperature sensor channel (para. 21 - power prong wires 20, the ground prong wire 22 and the thermal sensor wires 24 may be routed together in a flexible wiring bundle 18; para. 20 - thermal sensor 16 may be disposed between the power prongs 10 inside the sensor housing portion 4 of the wall plug housing 3; figs. 4-6).

Regarding claim 4, Pham discloses in figure(s) 1-9 the charging device of claim 3, wherein the temperature sensor channel (24; figs. 4-6) is open to the power contact channel (20) holding the power contacts (10).

Regarding claim 7, Pham discloses in figure(s) 1-9 the charging device of claim 1, wherein the housing includes a thermal monitoring device pocket (4)  at the end wall receiving the thermal monitoring device (16).

Regarding claim 9, Pham discloses in figure(s) 1-9 the charging device of claim 1, wherein the substrate (3) extends rearward of the rear of the power connector (10), the mating connector being located rearward of the housing of the power connector (para. 22 - connector end 32 opposite the wall plug end 31).

Claim(s) 11-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malandain et al. (US 20210370785; hereinafter Malandain).
Regarding claim 11, Malandain discloses in figure(s) 1-4 a charging system comprising: 
a mobile charging device including a receiver power connector (connection device 10; fig. 1) having a receiver housing (24,18,32) extending between a front (front plate 24) and a rear (rear part 32), the receiver power connector having a mating end (26 <[Wingdings font/0xE0] 14) at the front, the receiver housing having a receiver flange (24,18) configured to be mounted to a body of a mobile device (par. 19 - connection device 10 for the electrical connection of a vehicle), the receiver housing having a receiver base (connection base 26; fig. 1) extending rearward from the receiver flange (24,18) through a body cutout (26) in the body of the mobile device, the receiver housing including receiver power contact channels (cable 38) extending through the receiver base, the receiver housing including a funnel (conduit of 20,22) having an opening, the funnel having angled guide walls (walls of conduit of 20,22) between the opening and a receptacle (18) at the receiver base, the receiver power connector (10) including receiver power contacts (20,22) received in the receiver power contact channels (cables 38), the receiver power contacts extending into the receptacle (18); 

    PNG
    media_image2.png
    659
    528
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    738
    518
    media_image3.png
    Greyscale

a supply charging device (14; fig. 1) including a supply power connector (12) having a supply housing extending between a front and a rear, the supply power connector having a mating end at the front (@A1), the supply housing having a supply flange (socket cover 14) configured to be mounted to a panel (24) of a charging component, the supply housing having a supply base (rear cutout of 14 for 12) extending rearward from the supply flange through a panel cutout in the panel, the supply housing including supply power contact channels (12) extending through the supply base, the supply housing including a guide member (14) extending forward from the flange, the guide member being received in the funnel (conduit of 20,22) of the receiver housing through the opening to locate the supply charging device (14) relative to the mobile charging device (10), the supply power connector including supply power contacts received in the supply power contact channels (12), the mating end of the supply power connector (14) being received in the receptacle such that the supply power contacts (12) are mated to the receiver power contacts (20,22); and 
a thermal monitoring device (temperature sensors 42,44; figs. 2-3) coupled to either the receiver base of the receiver housing (24,18,32) or the supply base of the supply housing, the thermal monitoring device including a substrate (pcb 40; fig. 3), a mating connector (26 [Wingdings font/0xDF][Wingdings font/0xE0] 14) mounted to the substrate, and a temperature sensor (42,44) mounted to the substrate, the temperature sensor being electrically connected (@pads 48,50) to the mating connector, the temperature sensor being positioned in close proximity with the corresponding receiver power contact (20,22) or the supply power contact for monitoring the temperature (para. 24 - electronic control unit 58 can thus detect, via the temperature sensors 42, 44, an abnormal rise in temperature at the level of the power contacts and trigger a trip to safety of the connection device 10) of the receiver power contact (20,22) or the supply power contact.

Regarding claim 12, Malandain discloses in figure(s) 1-4 the charging system of claim 11, 
further comprising a second thermal monitoring device (para. 10 - a second sensor temperature 44 which is arranged opposite the second metal pad 50; fig. 3) coupled to the other of the receiver base of the receiver housing or the supply base of the supply housing, the second thermal monitoring device including a second substrate, a second mating connector mounted to the second substrate, and a second temperature sensor mounted to the second substrate (para. 10 - a second sensor temperature 44 which is arranged opposite the second metal pad 50; fig. 3), the second temperature sensor being electrically connected to the second mating connector, the second temperature sensor being positioned in close proximity with the corresponding receiver power contact or the supply power contact for monitoring the temperature of the receiver power contact or the supply power contact.

Regarding claim 13, Malandain discloses in figure(s) 1-4 the charging system of claim 11, wherein the receiver housing includes a temperature sensor channel located adjacent at least one of the receiver power contacts, the temperature sensor being received in the temperature sensor channel (para. 23 -  first temperature sensor 42 is arranged opposite. -vis the first metal pad 48 and the second temperature sensor 44 is arranged opposite the second metal pad 50; fig. 4), the temperature sensor channel (24; figs. 4-6) being open to the receiver power contact channel (wall 68,70) holding the receiver power contacts (20,22).

Regarding claim 15, Malandain teaches in figure(s) 1-4 the charging system of claim 11, 
wherein the substrate is a circuit board (40) having circuit traces (para. 24 - conductive traces 53; fig. 4), the temperature sensor (40,42) being electrically connected to the circuit traces, the mating connector (20, 22) being electrically connected to the circuit traces (53).

Regarding claim 17, Malandain discloses in figure(s) 1-4 the charging system of claim 11, wherein the substrate (40) extends rearward of the rear of the power connector (20,22), the mating connector being located rearward of the housing (32; fig. 2) of the power connector.

Regarding claim 18, Malandain discloses in figure(s) 1-4 An autonomous mobile device comprising: 
a mobile body movable relative to a supply charging device to perform a task and return to the supply charging device to recharge the autonomous mobile device (abs. - A connection device for electrical connection of a vehicle to a charging cord provided with a charging socket); and 
a mobile charging device (connection device 10; fig. 1) mounted to the mobile body, the mobile charging device being mated to the supply charging device (charging socket 14) to recharge the autonomous mobile device (battery 16 of vehicle), the mobile charging device including a receiver power connector having a receiver housing (24,18,32) extending between a front (front plate 24) and a rear (rear part 32), the receiver power connector having a mating end (26 <[Wingdings font/0xE0] 14) at the front, the receiver housing having a receiver flange (18) mounted to the mobile body, the receiver housing having a receiver base (connection base 26; fig. 1) extending rearward from the receiver flange through a body cutout (26) in the mobile body, the receiver housing including receiver power contact channels (cable 38) extending through the receiver base, the receiver housing including a funnel (conduit of 20,22) having an opening, the funnel having angled guide walls (walls of conduit of 20,22) between the opening and a receptacle  (18) at the receiver base, the receiver power connector (10) including receiver power contacts received in the receiver power contact channels (cables 38), the receiver power contacts (20,22) extending into the receptacle (18); 
the mobile charging device including a thermal monitoring device (temperature sensors 42,44; figs. 2-3) coupled to the receiver base of the receiver housing (24,18,32), the thermal monitoring device including a substrate (pcb 40; fig. 3), a mating connector (26 [Wingdings font/0xDF][Wingdings font/0xE0] 14) mounted to the substrate, and a temperature sensor (thermal sensor 16, para. 24; figs. 1,4) mounted to the substrate, the temperature sensor (42,44) being electrically connected (@pads 48,50) to the mating connector, the temperature sensor being positioned in close proximity at least one of the receiver power contacts (20,22) such that the temperature sensor is in thermal communication with the receiver power contact (20,22) for monitoring the temperature (para. 24 - electronic control unit 58 can thus detect, via the temperature sensors 42, 44, an abnormal rise in temperature at the level of the power contacts and trigger a trip to safety of the connection device 10) of the receiver power contact (20,22).

Regarding claim 19, Malandain discloses in figure(s) 1-4 the autonomous mobile device of claim 18, wherein the receiver housing includes a temperature sensor channel located adjacent at least one of the receiver power contacts, the temperature sensor being received in the temperature sensor channel (para. 23 -  first temperature sensor 42 is arranged opposite. -vis the first metal pad 48 and the second temperature sensor 44 is arranged opposite the second metal pad 50; fig. 4), the temperature sensor channel (24; figs. 4-6) being open to the receiver power contact channel (wall 68,70) holding the receiver power contacts (20,22).

Regarding claim 20, Malandain discloses in figure(s) 1-4 the autonomous mobile device of claim 18, wherein the substrate (40) extends rearward of the rear of the power connector (20,22), the mating connector being located rearward of the housing (32; fig. 2) of the power connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Malandain.
Regarding claim 5, Pham teaches in figure(s) 1-9 the charging device of claim 1, 
Pham does not teach explicitly wherein the substrate is a circuit board having circuit traces, the temperature sensor being electrically connected to the circuit traces, the mating connector being electrically connected to the circuit traces.
However, Malandain teaches in figure(s) 1-4 wherein the substrate is a circuit board (40) having circuit traces (para. 24 - conductive traces 53; fig. 4), the temperature sensor (40,42) being electrically connected to the circuit traces, the mating connector (20, 22) being electrically connected to the circuit traces (53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pham by having wherein the substrate is a circuit board having circuit traces, the temperature sensor being electrically connected to the circuit traces, the mating connector being electrically connected to the circuit traces as taught by Malandain in order to provide "improve temperature detection by proposing a connection device for the electrical connection of a vehicle to a charging cord provided with a charging socket, the connection device including a housing in which are mounted to the at least first and second power contacts, each power contact including a front section which extends in a connection base at the front of the housing and a rear section which extends in a rear part of the housing" (para. 6).

Regarding claim 10, Pham teaches in figure(s) 1-9 the charging device of claim 1, 
Pham does not teach explicitly wherein the power contacts include a first power contact and a second power contact, the temperature sensor being a first temperature sensor, the thermal monitoring device including a second temperature sensor, the substrate being coupled to the housing such that the first temperature sensor is positioned in close proximity with the first power contact and such that the second temperature sensor is positioned in close proximity with the second power contact.
However, Malandain teaches in figure(s) 1-4 wherein the power contacts include a first power contact and a second power contact, the temperature sensor being a first temperature sensor (para. 6 - a first temperature sensor 42 which is arranged opposite the first metal pad 48), the thermal monitoring device including a second temperature sensor (para. 10 - a second sensor temperature 44 which is arranged opposite the second metal pad 50; fig. 3), the substrate being coupled to the housing (housing of figs. 1-3) such that the first temperature sensor is positioned in close proximity with the first power contact and such that the second temperature sensor is positioned in close proximity with the second power contact.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pham by having wherein the power contacts include a first power contact and a second power contact, the temperature sensor being a first temperature sensor, the thermal monitoring device including a second temperature sensor, the substrate being coupled to the housing such that the first temperature sensor is positioned in close proximity with the first power contact and such that the second temperature sensor is positioned in close proximity with the second power contact as taught by Malandain in order to provide "improve temperature detection by proposing a connection device for the electrical connection of a vehicle to a charging cord provided with a charging socket, the connection device including a housing in which are mounted to the at least first and second power contacts, each power contact including a front section which extends in a connection base at the front of the housing and a rear section which extends in a rear part of the housing" (para. 6).

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Isaac et al. (US 20180062420).
Regarding claim 6, Pham teaches in figure(s) 1-9 the charging device of claim 1, 
Pham does not teach explicitly wherein the substrate includes a leadframe having leads each extending between a first end and a second end, the substrate including a dielectric body holding the leads of the leadframe, the temperature sensor coupled to the first ends of the leads, the second ends of the leads extending to the mating connector.
However, Isaac teaches in figure(s) 1-21 wherein the substrate includes a leadframe having leads each extending between a first end and a second end, the substrate including a dielectric body holding the leads of the leadframe (Encapsulating material 308; para. 67 - leads of the lead frame may be embedded or fixed in a lead frame substrate. The lead frame substrate may be formed using any suitable insulating material configured to substantially hold the leads in a predetermined arrangement; fig. 3), the temperature sensor (para. 120 -  sensor system 1804 can also include sensors configured to monitor internal systems of the vehicle 1800 e.g.  temperature); sensor 1374,1804; figs. 13,18) coupled to the first ends of the leads, the second ends of the leads extending to the mating connector (para.89 - mating connectors 1210 and 1211; figs. 10-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pham by having wherein the substrate includes a leadframe having leads each extending between a first end and a second end, the substrate including a dielectric body holding the leads of the leadframe, the temperature sensor coupled to the first ends of the leads, the second ends of the leads extending to the mating connector as taught by Isaac in order to provide "electric vehicle charging ports include male and female connector assemblies that can be coupled together in a manner that enables consistent and reliable operation of contactless communications and power transfer. The connector integrates power and alignment such that when two connector assemblies are coupled together, power connections are made in combination with establishing contactless communications links between counterpart CCUs in both connector assemblies. The fixed alignment of the connector assemblies ensures that contactless communication channels, spanning between the connector assemblies, are aligned to enable consistent and reliable operation of contactless communications" (abstract).

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Helnerus et al. (US 20210237598).
Regarding claim 8, Pham teaches in figure(s) 1-9 the charging device of claim 1, 
Pham does not teach explicitly wherein the housing includes an opening at the end wall, the opening receiving a locking device used to hold the power connector in a mounting structure, the substrate including a substrate opening aligned with the opening in the housing to receive the locking device.
However, Helnerus teaches in figure(s) 1-19 wherein the housing includes an opening at the end wall, the opening receiving a locking device (locking device 5 in figs. 12-13) used to hold the power connector in a mounting structure, the substrate including a substrate (connector substrate in fig. 8c) opening aligned with the opening in the housing (housing in fig. 13) to receive the locking device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pham by having wherein the housing includes an opening at the end wall, the opening receiving a locking device used to hold the power connector in a mounting structure, the substrate including a substrate opening aligned with the opening in the housing to receive the locking device as taught by Helnerus in order to provide "A charging device for electric vehicles, comprising at least one docking station, at least one charging unit attachable to the docking station. The docking station has plurality of recesses. The charging unit has a plurality of bars insertable into the docking station recesses, each of which comprises at least one first locking element, at least one locking module movable between a locking position and an open position which has a plurality of second locking elements corresponding to the first locking elements." (abstract).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malandain in view of Pham.
Regarding claim 14, Malandain discloses in figure(s) 1-4 the charging system of claim 11, 
Malandain does not teach explicitly wherein the supply housing includes a temperature sensor channel located adjacent at least one of the supply power contacts, the temperature sensor being received in the temperature sensor channel, the temperature sensor channel being open to the supply power contact channel holding the supply power contacts.
However, Pham teaches in figure(s) 1-9 wherein the supply housing includes a temperature sensor channel (24) located adjacent at least one of the supply power contacts (10), the temperature sensor (16) being received in the temperature sensor channel, the temperature sensor channel being open to the supply power contact channel (20) holding the supply power contacts (para. 20 - thermal sensor 16 may be disposed between the power prongs 10 inside the sensor housing portion 4 of the wall plug housing 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malandain by having wherein the supply housing includes a temperature sensor channel located adjacent at least one of the supply power contacts, the temperature sensor being received in the temperature sensor channel, the temperature sensor channel being open to the supply power contact channel holding the supply power contacts as taught by Pham in order to provide "A temperature monitoring vehicle charger cord assembly includes a wall plug; a pair of power prongs carried by the wall plug; at least one thermal sensor carried by the wall plug, the at least one thermal sensor adapted to monitor a charging temperature" (abstract).

Claim(s) 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malandain in view of Isaac.
Regarding claim 16, Malandain teaches in figure(s) 1-4 the charging system of claim 11, 
Malandain does not teach explicitly wherein the substrate includes a leadframe having leads each extending between a first end and a second end, the substrate including a dielectric body holding the leads of the leadframe, the temperature sensor coupled to the first ends of the leads, the second ends of the leads extending to the mating connector.
However, Isaac teaches in figure(s) 1-21 wherein the substrate includes a leadframe having leads each extending between a first end and a second end, the substrate including a dielectric body holding the leads of the leadframe (Encapsulating material 308; para. 67 - leads of the lead frame may be embedded or fixed in a lead frame substrate. The lead frame substrate may be formed using any suitable insulating material configured to substantially hold the leads in a predetermined arrangement; fig. 3), the temperature sensor (para. 120 -  sensor system 1804 can also include sensors configured to monitor internal systems of the vehicle 1800 e.g.  temperature); sensor 1374,1804; figs. 13,18) coupled to the first ends of the leads, the second ends of the leads extending to the mating connector (para.89 - mating connectors 1210 and 1211; figs. 10-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Malandain by having wherein the substrate includes a leadframe having leads each extending between a first end and a second end, the substrate including a dielectric body holding the leads of the leadframe, the temperature sensor coupled to the first ends of the leads, the second ends of the leads extending to the mating connector as taught by Isaac in order to provide "electric vehicle charging ports include male and female connector assemblies that can be coupled together in a manner that enables consistent and reliable operation of contactless communications and power transfer. The connector integrates power and alignment such that when two connector assemblies are coupled together, power connections are made in combination with establishing contactless communications links between counterpart CCUs in both connector assemblies. The fixed alignment of the connector assemblies ensures that contactless communication channels, spanning between the connector assemblies, are aligned to enable consistent and reliable operation of contactless communications" (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868